             Case 1:17-cr-00378-AKH Document 62 Filed 02/17/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                                                :   ORDER DENYING MOTION
              -against-                                         :   FOR COMPASSIONATE
                                                                :   RELEASE
 MARINO AMAYA DUQUE,                                            :
                                                                :   17 Cr. 378 (AKH)
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Defendant Marino Duque moves for compassionate release in light of the

COVID-19 pandemic and the Section 3553(a) factors. Duque is currently serving a 36-month

sentence for conspiracy to manufacture and distribute heroin with intent to import the substance

into the United States. Because Duque has not exhausted his administrative remedies, his motion

is denied.

                 A court cannot consider a motion for compassionate release unless the defendant

shows that he has “fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” or that 30 days have lapsed since the

defendant’s application to the warden for compassionate release. 18 U.S.C. § 3582(c)(1)(A); see

also United States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13,

2020). Courts may not create exceptions to statutory exhaustion requirements. See, e.g., United

States v. Battle, 05 Cr. 377, 2020 WL 2306482, at *1 (S.D.N.Y. May 8, 2020) (collecting cases);

see also United States v. Roberts, 2020 WL 1700032, at *1 (S.D.N.Y. Apr. 8, 2020) (“statutory

exhaustion requirements, such as those set forth in Section 3582(c), must be strictly enforced”);

United States v. Rabadi, No. 13 Cr. 353 (KMK), 2020 WL 1862640, at *2-*3 (S.D.N.Y. Apr. 14,
          Case 1:17-cr-00378-AKH Document 62 Filed 02/17/21 Page 2 of 3




2020); United States v. Raia, 954 F.3d 594 (3d Cir. 2020) (non-exhaustion of administrative

remedies was a “glaring roadblock foreclosing compassionate release”).

               Defendant Duque made a request to the BOP for compassionate release on

December 23, 2020. This request was denied on December 31, 2020. Duque has not appealed

this denial. Duque alleges that this court should waive the exhaustion requirement, as he would

be unduly prejudiced in having to appeal the decision. Def. Mot. 6. However, “section

3582(c)’s exhaustion proscription is clear as day.” United States v. Ogarro, 18 Cr. 373, 2020

WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020). The statute “mandates that where BOP has not

submitted an application for a sentence reduction, a court cannot, under any circumstances, grant

compassionate release unless the defendant has either ‘fully exhausted all administrative rights to

appeal’ or waited at least 30 days from the receipt of such a request by the warden of the

defendant’s facility.’” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)). It is “not this Court’s place to

second guess Congress’s policy determination,” and waive exhaustion. Ogarro, 2020 WL

1876300 at *5; see also United States v. Rabadi, 13 Cr. 353, 2020 1862640, at *1-2 (S.D.N.Y.

Apr. 14, 2020) (courts “are not free to rewrite the statutory text when Congress has barred

complaints” pending exhaustion). Duque must exhaust his administrative remedies and appeal to

the appropriate BOP administrative channels before renewing his Motion. See 28 C.F.R. §§

571.63(a), 542.15(a). If the BOP takes no action within 30 days after receiving Borrero’s

request, or if his appeals fail, he may then renew his motion for compassionate release before

me. Battle, 2020 WL 2306482, at *2.

               Duque’s motion for compassionate release is hereby denied as premature. The

Clerk shall terminate the open motion, ECF No. 61.




                                                 2
         Case 1:17-cr-00378-AKH Document 62 Filed 02/17/21 Page 3 of 3




             SO ORDERED.

Dated:       February 17, 2021                 /s/
             New York, New York            ALVIN K. HELLERSTEIN
                                           United States District Judge




                                       3
